Citation Nr: 0408053	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the low back.  

2.  Entitlement to an evaluation in excess of 20 percent for 
fracture residuals, right 4th toe with laceration residuals 
of right 5th toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from August 1991 to December 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  Here it appears that the notice may 
not be complete as to both issues, so additional notice will 
be undertaken pursuant to the above authority.

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
fracture residuals, right, 4th toe with laceration residuals, 
right 5th toe in July 2000.  Moreover, the Board notes that 
the VA examiner did not describe the veteran's fracture, 
right 4th toe with laceration, right 5th toe symptomatology in 
terms pertinent to the applicable rating criteria.  In part, 
it was not indicated whether there was any active scar 
pathology.  Consequently, it is unclear whether the veteran's 
fracture, right 4th toe with laceration, right 5th toe is 
moderate, moderately severe, or severe.  See 38 C.F.R. § 
4.71a (Diagnostic Code 5284) (2003).  The Board concludes 
that in order to comply with VA's duty to assist and because 
the evidence of record with regard to the issues on appeal is 
stale, he is entitled to a current VA examination with 
respect to this issue.  Such an examination would be helpful 
to ascertain the current severity of his disability.

Additionally, the Boards finds that the veteran has not been 
afforded a VA examination to assess the severity of his 
degenerative joint disease, lumbosacral spine.  Such an 
examination would be helpful to ascertain the current 
severity of his disability.  In conducting the current 
examination, medical evidence is needed to determine whether 
a higher rating is warranted based on functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination may be required.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Further VA examination should address the effects 
and the extent of functional loss due to pain.  Id. at 204-7; 
38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. 45,620, 45,631 
(codified at 38 C.F.R. § 3.159(c)(4)(i)).  Also consideration 
must also be given to a longitudinal picture of the veteran's 
degenerative joint disease, lumbosacral spine to determine if 
the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, it is noted that criteria for evaluating spine 
disorders changed effective in September 2003.  Review of the 
record reveals that the RO has not had an opportunity to 
provide initial review of the new criteria and assign a 
rating, as appropriate.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to entitlement to service 
connection for disabilities on the basis 
of herbicide exposure.  The duty to 
notify includes notice of any information 
or evidence, not previously provided to 
VA that is necessary to substantiate the 
claim.  He should be provided an 
opportunity to submit any evidence 
described.

2.  The RO should make arrangements for 
the veteran to be scheduled for an 
appropriate VA examination to determine 
the severity of his fracture, right 4th 
toe with laceration, right 5th toe.  The 
claims file must be made available to and 
reviewed by the examiner prior to 
conducting the requested study and the 
examination report should reflect that 
such a review was made.  All indicated 
tests and studies should be performed.  
Clinical findings should be elicited so 
that the pertinent rating criteria may be 
applied.  In this regard, the examiner 
should specifically set forth functional 
limitations, describe impairment in 
function, and describe all 
manifestations.  Any residual scarring 
should also be described, and it should 
be indicated whether there are any active 
symptoms of the scarring.  The 
examination report should include a 
complete rationale for all opinions 
expressed.

3.  The RO should make arrangement for 
the veteran to be scheduled for an 
appropriate examination to determine the 
severity of his degenerative joint 
disease, lumbosacral spine.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
conducting the requested study and the 
examination report should reflect that 
such a review was made.   Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of any current low back 
symptomatology and offer an opinion as to 
how this impacts the appellant's ability 
to work.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare- up, that fact must be so 
stated.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to all pertinent rating criteria 
as well as to 38 C.F.R. § 3.321(b).  
Consideration should also be given to 
whether any staged rating(s) should be 
assigned, see Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additionally, the 
readjudication should include initial 
consideration of the new criteria for 
evaluating the back.  If the action taken 
remains adverse to the veteran in any 
way, he and the representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  That 
document should, as appropriate, set 
forth the new criteria and explain the 
application to this case.

The SSOC should include a discussion of 
all evidence received since the last SSOC 
was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




